

	

		II

		109th CONGRESS

		1st Session

		S. 940

		IN THE SENATE OF THE UNITED STATES

		

			April 28, 2005

			Mr. Smith (for himself

			 and Mr. Wyden) introduced the following

			 bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To establish a national demonstration project to improve

		  intervention programs for the most disadvantaged children and youth, and for

		  other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Friends of the Children National

			 Demonstration Act.

		2.FindingsCongress finds that—

			(1)the single most

			 important protective factor in a child’s life is a long-term relationship with

			 a supportive, caring adult;

			(2)while the most

			 disadvantaged children can be accurately identified as early as age 5, very few

			 long-term intervention programs are initiated at this age;

			(3)no Federal

			 competitive grant or contract program exists to fund innovative programs

			 matching the most disadvantaged children beginning at age 5 with

			 professional mentors for 10 years or more;

			(4)privately-funded

			 programs matching professional mentors with the most

			 disadvantaged children beginning at an early age for the child and lasting for

			 10 years or more, show great promise in benefitting the most disadvantaged

			 children and youth; and

			(5)violent juvenile

			 crime is a national problem, and the most disadvantaged children and youth need

			 support specifically targeted to help them from becoming involved in, or a

			 victim of, violent juvenile crime.

			3.PurposesThe purposes of this Act are as

			 follows:

			(1)To establish a

			 national demonstration project to promote learning about successful early and

			 sustained childhood interventions, with programs carried out by Friends of the

			 Children local chapters, by employing and measuring an effective approach for

			 improving the lives and future prospects of the most disadvantaged children and

			 youth.

			(2)To demonstrate an

			 effective early intervention program that serves the most disadvantaged

			 children and youth through private/public partnerships to prevent the need for

			 costly incarceration, rehabilitation, and treatment at a later date.

			(3)To document best

			 practices for conducting a successful early intervention for the most

			 disadvantaged children and youth, based on the results of Friends of the

			 Children local chapters.

			(4)To produce

			 lessons and data from the operating experiences of those Friends of the

			 Children local chapters that will provide information to improve policy in the

			 public and private sectors.

			4.Establishment of

			 demonstration project

			(a)In

			 generalFrom amounts made available to carry out this Act, the

			 Attorney General shall carry out a demonstration project under which the

			 Attorney General makes a grant to Friends of the Children, National Office, to

			 be subgranted by such office to Friends of the Children local chapters to pay

			 for the Federal share of the cost of carrying out early intervention programs

			 under this Act.

			(b)Eligible local

			 chaptersFriends of the Children local chapters serving the

			 following cities are eligible to participate in the demonstration

			 project:

				(1)Chester,

			 Pennsylvania.

				(2)Cincinnati,

			 Ohio.

				(3)Eugene,

			 Oregon.

				(4)Klamath Falls,

			 Oregon.

				(5)New York, New

			 York.

				(6)Portland,

			 Oregon.

				(7)Salem,

			 Oregon.

				(8)San Francisco,

			 California.

				(9)Seattle,

			 Washington.

				(10)Wilmington,

			 Delaware.

				(11)Boston,

			 Massachusetts.

				(c)Federal

			 share

				(1)In

			 generalThe Federal share of the cost referred to in subsection

			 (a) may not exceed 75 percent.

				(2)Non-federal

			 shareThe non-Federal share of such cost may be provided in cash

			 or in-kind.

				5.Eligibility

			(a)In

			 generalTo be eligible to receive a subgrant under this Act, a

			 Friends of the Children local chapter serving a city referred to in section

			 4(b) shall submit an application to Friends of the Children, National Office,

			 at such time, in such manner, and containing such information as Friends of the

			 Children, National Office may require.

			(b)Selection

			 criteriaIn making subgrants under this Act, Friends of the

			 Children, National Office, shall consider the ability of the Friends of the

			 Children local chapter—

				(1)to implement an

			 early intervention program for the most disadvantaged children and

			 youth;

				(2)to identify and

			 target the most disadvantaged children and youth through a three-tiered process

			 of identifying the children including—

					(A)several weeks of

			 classroom (either kindergarten or first grade) observation;

					(B)assessment forms

			 completed by the classroom teachers and other relevant school staff; and

					(C)a closed session

			 with elementary school teachers, family, counselors, and administrators;

			 and

					(3)to participate in

			 an evidence-based evaluation of the early intervention program for the most

			 disadvantaged children and youth.

				6.Uses of

			 funds

			(a)Programs

				(1)Core

			 featuresA Friends of the Children local chapter that receives a

			 subgrant under this Act shall use some or all of the subgrant amounts to carry

			 out an early intervention program with the following core features:

					(A)Target

			 groupThe program shall target children between the ages of 5 and

			 7 years old for initial enrollment who—

						(i)are

			 at most risk of—

							(I)abuse and

			 neglect;

							(II)school

			 failure;

							(III)juvenile

			 delinquency and gang and drug involvement; and

							(IV)teen pregnancy;

			 and

							(ii)are unlikely to

			 develop any form of resiliency without intensive, long-term intervention;

			 and

						(iii)as adults, are

			 likely to have problems with mental illness, substance abuse, and the criminal

			 justice system.

						(B)Professional

			 mentorsThe program shall make significant use of professional

			 adult role models to serve no more than eight children through one-on-one

			 relationships on a weekly basis for approximately 12 years.

					(C)Long-term

			 involvementProfessional mentors will engage each child

			 one-on-one on a weekly basis for approximately 12 years.

					(2)Permissible

			 servicesThe Friends of the Children local chapter may use some

			 of the subgrant amounts to secure training and technical assistance from the

			 Friends of the Children National Office to build its infrastructure to improve

			 its capacity to service youth.

				(b)Evaluation and

			 related activitiesFriends of the Children National Office shall

			 use grant amounts under this Act to—

				(1)prepare and

			 implement an evaluation design for evaluating the Friends of the Children local

			 chapters that receive subgrants under this Act;

				(2)conduct annual

			 evaluations of the performance and progress of the early intervention programs

			 under this Act;

				(3)provide training

			 and technical assistance to the Friends of the Children local chapters, based

			 on such annual evaluations;

				(4)prepare and

			 submit to the Attorney General a report that describes the activities of such

			 programs and the results of such evaluations; and

				(5)disseminate

			 information and results generated from the operation of the demonstration

			 project and the resulting evaluation with policy makers in the public and

			 private sectors.

				7.Authorization of

			 appropriationsThere are

			 authorized to be appropriated to the Attorney General to carry out this Act

			 $7,500,000 for each of the fiscal years 2006 through 2010.

		

